        Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.1 Page 1 of 12
AO I06A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                          Southern District of California

                In the Matter of the Search of                               )
         (Briefly d escribe the property to be searched
          or identify the person by name and address)
                                                                             )                         '21 MJ0790
                                                                             )              Case No.
                    Black Apple iPhone                                       )
           Seizure No. 2021250600046901-0007                                 )
                                                                             )
                    ("Target Device 1 ")
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of _ _ _ __C_a_li_fo_r_n_ia_ __ __ , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Cri m. P. 4 1(c) is (check one or more):
                  ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawful ly restrained.

          The search is related to a violation of:
            Code Section                                                        Offense D escription
        21 USC Sec. 952 and 960                   Importation of a Controlled Substance



         The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference.


           9f   Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date ifmore than 30 days: _ __ _ _                               ) is requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.          [IV
                                                                                    vff\O((\!}c==
                                                                                                       Ai plica/11 's signature

                                                                                             Melissa Waldchen, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance w ith the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                        (specify reliable electronic means).


Date:           March 1, 2021
                                                                                                         Judge's signature

City and state: San Diego, California                                            Hon. Karen S. Crawford, United States Magistrate Judge
                                                                                                       Printed name and title
       Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.2 Page 2 of 12




                                      ATTACHMENT A
 1
 2                             PROPERTYTOBESEARCHED
 3
     The following property is to be searched:
 4
           Black Apple iPhone
 5
           Seized as FP&F No. 2021250600046901-0007
 6         (the "Target Device")
 7
   The Target Device is currently in the possession of Homeland Security Investigations,
 8 located at 880 Front Street, San Diego, CA 92101.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
       Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.3 Page 3 of 12



                                     ATTACHMENT B
 1
 2                                 ITEMS TO BE SEIZED
 3
         Authorization to search the cellular telephone described in Attachment A
 4 includes the search of disks, memory cards, deleted data, remnant data, slack space,
   and temporary or permanent files contained on or in the cellular telephone for
 5
   evidence described below. The seizure and search of the cellular telephone shall
 6 follow the search methodology described in the affidavit submitted in support of the
   warrant.
 7
 8        The evidence to be seized from the cellular telephone will be electronic records,
   communications, and data such as emails, text messages, chats and chat logs from
 9
   various third-party applications, photographs, audio files, videos, and location data,
10 for the period of January 2, 2021, up to and including February 27, 2021:
11
           a.    tending to indicate efforts to import controlled substances from Mexico
12               into the United States;
13
           b.    tending to identify accounts, facilities, storage devices, and/or services-
14               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of controlled substances from Mexico into the
15
                 United States;
16
           C.    tending to identify co-conspirators, criminal associates, or others
17
                 involved in importation of methamphetamine, or some other federally
18               controlled substance, from Mexico into the United States;
19
           d.    tending to identify travel to or presence at locations involved in the
20               importation controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
21
22         e.    tending to identify the user of, or persons with control over or access to,
                 the Target Device; and/or
23
24         f.    tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
25
                 data involved in the activities described above;
26
     which are evidence of violations of Title 21, United States Code, Sections 952, 960
27
     and 963.
28

                                               2
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.4 Page 4 of 12




 1                                       AFFIDAVIT
 2        I, Special Agent Melissa Waldchen, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4        1.    I submit this affidavit in support of an application for a warrant to search
 5        the following electronic device( s):
 6                     Black Apple iPhone
 7                     Seized as FP&F No. 2021250600046901-0007
 8                     ("Target Device")
 9 as further described in Attachment A, and to seize evidence of crimes, specifically
10 violations of Title 21, United States Code, Sections 952, 960, and 963 as further
11 described in Attachment B. The requested warrant relates to the investigation and
12 prosecution of Maria MANDUJANO SANCHEZ ("Defendant") for importing
13 approximately 10.26 kilograms (22.62 pounds) of methamphetamine, 1.18 kilograms
14 (2.6 pounds) of heroin, 870.3 grams ofFentanyl pills, and 1.3 kilograms (2.87 pounds)
15 of cocaine from Mexico into the United States. The Target Device is currently in the
16 custody of Homeland Security Investigations and located at 880 Front Street, San
17 Diego, CA 92101.
18        2.    The information contained in this affidavit is based upon my training,
19        experience, investigation, and consultation with other members of law
20        enforcement. Because this affidavit is made for the limited purpose of obtaining
21        a search warrant for the Target Device, it does not contain all the infonnation
22        known by me or other agents regarding this investigation. All dates and times
23        described are approximate.
24                                     BACKGROUND
25        3.    I have been employed as a Special Agent with Homeland Security
26        Investigations (HSI) since August 2017. I am currently assigned to the HSI
27        Office of the Deputy Special Agent in Charge, in San Diego, California. I am a
28        graduate of the Federal Law Enforcement Training Center in Glynco, Georgia.

                                                 1
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.5 Page 5 of 12




 1      4.    During my tenure with HSI, I have participated in the investigation of
 2      various narcotics trafficking organizations involved in the importation and
 3      distribution of controlled substances into and through the Southern District of
 4      California. Through my training, experience, and conversations with other law
 5      enforcement officers experienced in narcotics trafficking investigations, I have
 6      gained a working knowledge of the operational habits of narcotics traffickers, in
 7      particular those who attempt to import narcotics into the United States from
 8      Mexico at Ports of Entry.
 9      5.    I am aware that it is common practice for narcotics traffickers to work in
10      concert utilizing cellular telephones.   A common tactic utilized by narcotics
11      traffickers is to smuggle controlled substances into the United States from
12      Mexico by concealing the controlled substances in vehicles that enter the
13      United States at Ports of Entry such as the San Ysidro Port of Entry and the
14      Otay Mesa Port of Entry. With respect to the importation of narcotics in this
15      manner, I am aware that narcotics traffickers in Mexico frequently
16      communicate with the individual ("the driver") responsible for driving the
17      vehicle containing the concealed narcotics into the United States.          These
18      communications can occur before, during and after the narcotics are imported
19      into the United States.      For example, prior to the importation, narcotics
20      traffickers frequently communicate with the driver regarding arrangements and
21      preparation for the narcotics importation.    When the importation is underway,
22      narcotics traffickers frequently communicate with the driver to remotely
23      monitor the progress of the narcotics, provide instructions to the driver and
24      warn accomplices about law enforcement activity.        When the narcotics have
25      been imported into the United States, narcotics traffickers may communicate
26      with the driver to provide further instructions regarding the transportation of the
27      narcotics to a destination within the United States.
28

                                             2
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.6 Page 6 of 12




 1      6.    Based upon my training, expenence, and consultations with law
 2      enforcement officers experienced in narcotics trafficking investigations, and all
 3      the facts and opinions set forth in this affidavit, I am aware that cellular
 4      telephones (including their SIM card(s)) can and often do contain electronic
 5      evidence, including, for example, phone logs and contacts, voice and text
 6      communications, and data, such as emails, text messages, chats and chat logs
 7      from various third-party applications, photographs, audio files, videos, and
 8      location data. This information can be stored within disks, memory cards,
 9      deleted data, remnant data, slack space, and temporary or permanent files
10      contained on or in the cellular telephone. Specifically, searches of cellular
11      telephones of individuals involved in the importation of narcotics may yield
12      evidence:
13
        a.    tending to indicate efforts to import controlled substances from Mexico
14            into the United States;
15
        b.    tending to identify accounts, facilities, storage devices, and/or services-
16            such as email addresses, IP addresses, and phone numbers-used to
17            facilitate the importation of controlled substances from Mexico into the
              United States;
18
19      C.    tending to identify co-conspirators, criminal associates, or others
              involved in importation of controlled substances from Mexico into the
20            United States;
21
        d.    tending to identify travel to or presence at locations involved in the
22            importation of controlled substances from Mexico into the United States,
23            such as stash houses, load houses, or delivery points;

24      e.    tending to identify the user of, or persons with control over or access to,
25            the Target Device; and/or

26      f.    tending to place in context, identify the creator or recipient of, or
27            establish the time of creation or receipt of communications, records, or
              data involved in the activities described above.
28
                    FACTS SUPPORTING PROBABLE CAUSE
                                            3
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.7 Page 7 of 12




 1
        7.    On February 27, 2021, at approximately 5:30 p.m., Maria
 2
        MANDUJANO SANCHEZ, ("MANDUJANO SANCHEZ"), a United States
 3
        citizen, applied for entry into the United States from Mexico through the Otay
 4
        Mesa Port of Entry in vehicle lane #5.        MANDUJANO SANCHEZ was the
 5
        driver and sole occupant a 2016 Toyota Avalon sedan ("the vehicle") bearing
 6
        Nevada license plates.
 7
        8.    A Customs and Border Protection Officer (CBPO) assigned to the Canine
 8
        Enforcement Team was conducting pre-primary operations when the Human
 9
        and Narcotic Detection Dog alerted to undercarriage of the vehicle driven by
10
        MANJANO SANCHEZ.
11
        9.    A CBPO assigned to the Anti-Terrorism Contraband Enforcement Team
12
        (A-TCET) was conducting pre-primary operations and approached the vehicle
13
        driven by MANDUJANO SANCHEZ.                     The CBPO asked MANJANO
14
        SANCHEZ if she had anything to declare, for which MANJANO SANCHEZ
15
        stated that she was bringing back medications. The CBPO asked MANJANO
16
        SANCHEZ if she had anything else to declare, and MANJANO SANCHEZ
17
        stated that she also had tortillas but nothing else.     The CBPO then asked
18
        MANJANO SANCHEZ to open her trunk, and the CBPO observed two boxes
19
        filled with ears of com. MANJANO SANCHEZ then stated to the CBPO that
20
        she was going back to Nevada, and that the vehicle belonged to her brother.
21
        Additionally, the CBPO inspected the undercarriage of the vehicle driven by
22
        MANJANO SANCHEZ and observed electrical tape along the frame of the
23
        vehicle.
24
        10.   The CBPO asked MANJANO SANCHEZ to step out of the vehicle and
25
        escorted her to the security office.       A pat-down conducted by CBPOs then
26
        resulted in the discovery of a package, weighing approximately 1.3 kilograms
27
        and containing a substance which field tested positive for the characteristics of
28
        cocaine, taped around MANJANO SANCHEZ's body.
                                               4
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.8 Page 8 of 12




 1      11.   Further inspection of the vehicle driven by MANJANO SANCHEZ
 2      resulted in the discovery of eighteen (18) total packages concealed in the
 3      undercarriage area of the vehicle.    Fifteen (15) of the packages contained a
 4      substance which field tested positive for the characteristics of
 5      methamphetamine, with a total approximate weight of 10 .26 kilograms (22 .62
 6      pounds); one ( 1) one of the packages contained a substance which field tested
 7      positive for characteristics of heroin, with a total approximate weight of 1.18
 8      kilograms (2.6 pounds); and two (2) of the packages contained pills which field
 9      tested positive for characteristics of fentanyl, with a total approximate weight of
10      870.3 grams.
11      12.   MANDUJANO SANCHEZ was placed under arrest at approximately
12      6:12 p.m.
13      13.   During a post-Miranda interview, MANDUJANO SANCHEZ admitted
14      that she was going to be paid $2,000 USD for smuggling the package taped to
15      her body into the United States; however, MANDUJANO SANCHEZ denied
16      knowledge of the additional narcotics found in the vehicle.       MANDUJANO
17      SANCHEZ stated during the interview that a man named, "Santoyo",
18      approached her earlier that day while she was in Mexico and offered to pay her
19      $2,000 USD for smuggling the package concealed on her body into the United
20      States. MANDUJANO SANCHEZ further explained that the man then helped
21      her tape the package onto her body in a restroom in Mexico. MANDUJANO
22      SANCHEZ then claimed she had no idea how the drugs got into the vehicle,
23      and claimed that she was only being paid for smuggling the package on her
24      body and nothing else.
25      14.   MANDUJANO SANCHEZ was arrested and charged with a violation of
26      Title 21, United States Code, 952 and 960, importation of a controlled
27      substance. MANDUJANO SANCHEZ is scheduled to be booked into the GEO
28      Detention Facility.

                                             5
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.9 Page 9 of 12




 1      15.   The Target Device was found in the vehicle driven by the Defendant and
 2      was seized at the time of arrest.     During the interview, the Defendant was
 3      shown the Target Device and identified the Target Device as belonging to her.
 4      16.   A review of MANDUJANO SANCHEZ's crossing history revealed that
 5      she previously crossed in the vehicle where narcotics were found on several
 6      occasions.   The first time MANDUJANO SANCHEZ crossed in the vehicle
 7      was on January 2, 2021.        She then crossed twice on January 17, 2021.
 8      MANDUJANO SANCHEZ also crossed in the same vehicle on January 19 and
 9      January 24, 2021.
10      17.   A copy of the Nevada registration found in the vehicle shows the car was
11      registered to Fernando Lizarraga-Vazquez on December 30, 2020. Also found
12      in the vehicle was a notarized letter from F emando Lizarraga-Vazquez dated
13      January 15, 2021, authorizing "my sister Maria MANDUJANO-SANCHEZ and
14      Miguel Angel Mandujano Sanchez to take my 2016 Toyota Avalon ... to
15      Tijuana, Baja Califomia, Mexico and use it there for their entire stay."
16      18.   Based upon my experience and training, consultation with other law
17      enforcement officers experienced in narcotics trafficking investigations, and all
18      the facts and opinions set forth in this affidavit, I believe that telephone
19      numbers, contact names, electronic mail ( email) addresses, appointment dates,
20      messages, pictures and other digital infonnation are stored in the memory of the
21      Target Device. In light of the above facts and my experience and training, there
22      is probable cause to believe that Defendant was using the Target Device to
23      communicate with others to further the importation of illicit narcotics into the
24      United States. Further, in my training and experience, narcotics traffickers may
25      be involved in the planning and coordination of a drug smuggling event in the
26      days and weeks prior to an event. Co-conspirators are also often unaware of a
27      defendant's arrest and will continue to attempt to communicate with a defendant
28      after their arrest to determine the whereabouts of the narcotics. Based on my

                                             6
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.10 Page 10 of 12




 1       training and expenence, it is also not unusual for individuals, such as
 2       Defendant, to attempt to minimize the amount of time they were involved in
 3       their smuggling activities, and for the individuals to be involved for weeks and
 4       months longer than they claim. Accordingly, I request permission to search the
 5       Target Device for data beginning on January 2, 2021, up to and including
 6       February 27, 2021.
 7                                  METHODOLOGY
 8       19.   It is not possible to determine, merely by knowing the cellular
 9       telephone's make, model and serial number, the nature and types of services to
10       which the device is subscribed and the nature of the data stored on the device.
11       Cellular devices today can be simple cellular telephones and text message
12       devices, can include cameras, can serve as personal digital assistants and have
13       functions such as calendars and full address books and can be mini-computers
14       allowing for electronic mail services, web services and rudimentary word
15       processing. An increasing number of cellular service providers now allow for
16       their subscribers to access their device over the internet and remotely destroy all
17       of the data contained on the device. For that reason, the device may only be
18       powered in a secure environment or, if possible, started in "flight mode" which
19       disables access to the network.       Unlike typical computers, many cellular
20       telephones do not have hard drives or hard drive equivalents and store
21       information in volatile memory within the device or in memory cards inserted
22       into the device. Current technology provides some solutions for acquiring some
23       of the data stored in some cellular telephone models using forensic hardware
24       and software. Even if some of the stored information on the device may be
25       acquired forensically, not all of the data subject to seizure may be so acquired.
26       For devices that are not subject to forensic data acquisition or that have
27       potentially relevant data stored that is not subject to such acquisition, the
28       examiner must inspect the device manually and record the process and the

                                              7
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.11 Page 11 of 12




 1       results using digital photography. This process is time and labor intensive and
 2       may take weeks or longer.
 3       20.   Following the issuance of this warrant, I will collect the Target Device
 4       and subject it to analysis. All forensic analysis of the data contained within the
 5       telephone and its memory cards will employ search protocols directed
 6       exclusively to the identification and extraction of data within the scope of this
 7       warrant.
 8       21.   Based on the foregoing, identifying and extracting data subject to seizure
 9       pursuant to this warrant may require a range of data analysis techniques,
10       including manual review, and, consequently, may take weeks or months. The
11       personnel conducting the identification and extraction of data will complete the
12       analysis within ninety (90) days of the date the warrant is signed, absent further
13       application to this court.
14             22.          PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
15       23.   Law enforcement has not previously attempted to obtain the evidence
16       sought by this warrant.
17                                    CONCLUSION
18       24.   Based on the facts and information set forth above, I submit there is
19       probable cause to believe that a search of the Target Device will yield evidence
20       of Defendant's violations of Title 21, United States Code, Sections 952, 960 and
21       963. Accordingly, I request that the Court issue a warrant authorizing law
22       enforcement to search the item described in Attachment A and seize the items
23       listed in Attachment B using the above-described methodology.
24
25
26
27
28

                                              8
     Case 3:21-mj-00790-KSC Document 1 Filed 03/01/21 PageID.12 Page 12 of 12




 1 I swear the foregoing is true and conect to the best of my knowledge and belief.
 2
 3
                                           Special Agent Melissa Waldchen
 4
                                           Homeland Security Investigations
 5
 6 Attested to by the applicant in accordance with the requirements of Fed. R. Crim . P.
 7 4 .1 by telephone on this 1st day of March, 2021.

 8
 9
10 Honorable Karen S. Crawford
   United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               9
